Citation Nr: 0934563	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement for the cost of medical expenses 
incurred for ambulance services on November 14, 2006.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Huntington, West Virginia, which 
denied the benefits sought on appeal.
 
The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Huntington, West Virginia.  VA will notify the 
Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case. Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the claim 
so that the Veteran is afforded every possible consideration.

The Veteran is requesting payment for ambulance service 
provided on November 14, 2006.   

According to VA medical records associated with the file, the 
Veteran was a "walk-in" at Prestonsburg VA clinic on November 
14, 2006.  He complained of shortness of breath and the 
examiner opined the Veteran was in mild to moderate respiratory 
distress.  It was noted the Veteran had dyspnea, episodes of 
hemoptysis, albuterol was given with no improvement, and the 
Veteran had a "trach" tube in place.

The examiner stated the Veteran would be sent to Highlands 
Regional Emergency Room (ER).  He reported the ER was called 
and the Veteran accepted.  An addendum to VA treatment records 
noted "O2" (oxygen) and that the Veteran would be transported 
by ambulance.

A subsequent VA medical treatment record dated November 14, 
2006 indicated the Veteran was evaluated at Highlands Regional 
ER and then transferred to VA Huntington for admission for 
chronic obstructive pulmonary disease (COPD) exacerbation.  The 
record noted the Veteran required oxygen at Highlands ER in 
order to keep his oxygen saturation levels in the 90s.  There 
do not appear to be any records from either the ambulance of 
the Highland Regional Emergency Room in the record.

The Veteran's claim was determined under the provisions of 38 
C.F.R. § 17.143, which pertains to the transportation of 
claimants and beneficiaries. Subpart (b) provides that 
transportation at government expense shall be authorized, 
subject to the deductible established in 38 C.F.R. § 17.101, 
for 

(1) a Veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective 
of percent of disability); 

(2)  Veteran with a service-connected disability rated at 
30 percent or more, for treatment of any condition; 

        (3)  Veteran receiving VA pension benefits; or 

(4)  Veteran whose annual income, as determined under 38 
U.S.C. § 1503, does not exceed the maximum annual rate of 
pension which would be payable if the Veteran were 
eligible for pension, or who is unable to defray the 
expenses of travel. 

38 C.F.R. § 17.143 (b) (2008).

Payment may be approved for travel performed under 38 C.F.R. § 
17.143 without prior authorization only in those cases where 
the VA determines that there was a need for prompt medical care 
which was approved and: (1) the circumstances prevented a 
request for prior travel authorization, or (2) due to VA delay 
or error prior authorization for travel was not given, or (3) 
there was a justifiable lack of knowledge on the part of a 
third party acting for the Veteran that a request for prior 
authorization was necessary. 38 C.F.R. § 17.145(a). 

In other cases, payment may be approved for such travel without 
prior authorization only upon a finding by the VA Secretary or 
designee that failure to secure prior authorization was 
justified. 38 C.F.R. § 17.145(b).

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished eligible 
beneficiaries and their attendants traveling to or from VA 
facilities or other places for the purpose of examination, 
treatment or care. Authorization of travel to an appropriate 
facility nearest to the beneficiary's location shall be made. 
Individuals eligible for beneficiary travel who elect to obtain 
medical care from other than the nearest appropriate VA health 
care facility to their location, will be paid transportation 
costs based on the distance from their location to the nearest 
VA health care facility that could have provided the care. Par. 
25.04(g)(5). 

When the facility nearest the Veteran's location cannot provide 
the required care, another facility that is feasibly available 
and has the capacity of treating the Veteran's disability, 
becomes the nearest appropriate facility.  In those 
circumstances, the cost of travel will be authorized and paid 
by the facility that provides the care. Chapter 25.04(g)(6).

Notably, there is no information contained within the combined 
health record that provides information as to the Veteran's 
service-connected disabilities, pension status, or income 
level.  

The Veteran was transported via ambulance to Highlands ER and 
from Highlands ER to VA Huntington.  VA medical records from 
November 14, 2006 indicate this was facilitated through VA, 
however, there are no records associated with the file of the 
individual(s) that requested ambulance service in each instance 
and who, if anyone, approved the ambulance transport. 

Finally, and appropriate to the issue in this matter, pursuant 
to 38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable 
of furnishing . . . the care or services required, the 
Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may 
contract with non-Department facilities in order to furnish" 
certain care, including: "[h]ospital care or medical services 
for the treatment of medical emergencies which pose a serious 
threat to the life or health of a Veteran receiving medical 
services in a Department facility . . . until such time 
following the furnishing of care in the non-Department facility 
as the Veteran can be safely transferred to a Department 
facility." 38 U.S.C. § 1703(a)(3); 38 C.F.R. § 17.52.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 
113 Stat. 1556 (1999), which provides general authority for the 
reimbursement of non-VA emergency treatment. To be eligible for 
reimbursement under this Act the Veteran has to satisfy all of 
the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health of 
the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence establishing 
that a Veteran was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h) The Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for or in part, 
the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

Failure to satisfy any of the criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies, if any, of the November 
14, 2006 medical treatment records from 
both the ambulance and the ER Highlands 
(Prestonsburg Regional Hospital, see 
Veteran's VA Form 9 dated February 9, 
2007). These records should be 
associated with any other VA medical 
treatment records for the above 
referenced time frame, and any 
associated VA hospitalization and/or 
surgical records.  These records should 
include any information regarding the 
request and approval of ambulance 
services.

The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The records should then be 
associated with the claims folder. 

2.	 The Veteran's claims folder must be 
associated with the combined health 
record. 

3.	 If necessary, and relevant to the issue 
above, ask the Veteran to provide a 
detailed summary of his current 
household income and expenses.  

4.	The Veteran's claim for reimbursement of 
ambulance service should further be 
considered under payment or 
reimbursement for emergency services 
under 38 U.S.C.A. §§  1703(a), 1725 and 
38 C.F.R. §§ 17.52, 17.1000- 17.1002, as 
noted above.

5.	 After giving the Veteran time to 
complete and submit this information, 
the claim should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the Veteran should be provided a 
SSOC.  The SSOC must set forth that the 
additional evidence has been considered 
and contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




